

Exhibit 10.1


MOMENTA PHARMACEUTICALS, INC.
2013 INCENTIVE AWARD PLAN
(as amended and restated)


ARTICLE 1.
PURPOSE


The purpose of the Momenta Pharmaceuticals, Inc. 2013 Incentive Award Plan (as
it may be amended or restated from time to time, the “Plan”) is to promote the
success and enhance the value of Momenta Pharmaceuticals, Inc. (the “Company”)
by linking the individual interests of the members of the Board, Employees, and
Consultants to those of Company stockholders and by providing such individuals
with an incentive for outstanding performance to generate superior returns to
Company stockholders. The Plan is further intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of members
of the Board, Employees, and Consultants upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION


Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1 “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 12.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.
2.2  “Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.
2.3 “Applicable Law” shall mean any applicable law, including without
limitation: (i) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (ii) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (iii) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.
1


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



2.4 “Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award, a Dividend Equivalents award, a Stock Payment
award or a Stock Appreciation Right, which may be awarded or granted under the
Plan (collectively, “Awards”).
2.5 “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.
2.6 “Award Limit” shall mean with respect to Awards that shall be payable in
Shares or in cash, as the case may be, the respective limit set forth in
Section 3.3.
2.7 “Board” shall mean the Board of Directors of the Company.
2.8 “Change in Control” shall mean and includes each of the following:
(a)  A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d‑3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or
(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.8(a)
or 2.8(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two‑thirds of the
Directors then still in office who either were Directors at the beginning of the
two‑year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
(c)  The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i)  which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly,
2


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and
(ii)  after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.8(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(d)  The liquidation or dissolution of the Company.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any portion of an Award that provides for the deferral of
compensation and is subject to Section 409A of the Code, the transaction or
event described in subsection (a), (b), (c) or (d) with respect to such Award
(or portion thereof) must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A‑3(i)(5) to the extent required by
Section 409A.
The Committee shall have full and final authority, which shall be exercised in
its sole discretion, to determine conclusively whether a Change in Control of
the Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A‑3(i)(5) shall be consistent with
such regulation.
2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder.
2.10  “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board or the Compensation Committee, appointed
as provided in Section 12.1.
2.11  “Common Stock” shall mean the common stock of the Company, par value
$0.0001 per share.
2.12  “Company” shall have the meaning set forth in Article 1.
2.13  “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Subsidiary that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S‑8 Registration Statement.
2.14  “Director” shall mean a member of the Board, as constituted from time to
time.
3


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



2.15  “Disability” shall mean that the Holder is either (a) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, or
(b) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of the Company. For purposes of the Plan, a Holder shall be
deemed to have incurred a Disability if the Holder is determined to be totally
disabled by the Social Security Administration or in accordance with the
applicable disability insurance program of the Company’s, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this definition.
2.16  “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 9.2.
2.17  “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.
2.18  “Effective Date” shall mean March 5, 2013.
2.19  “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.
2.20  “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Subsidiary.
2.21  “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin‑off or
recapitalization through a large, nonrecurring cash dividend, that affects the
number or kind of Shares (or other securities of the Company) or the share price
of Common Stock (or other securities) and causes a change in the per‑share value
of the Common Stock underlying outstanding Awards.
2.22 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
2.23 “Expiration Date” shall have the meaning given to such term in
Section 13.1.
2.24 “Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:
(a)  If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) national market system or (iii) automated quotation
system on which the Shares are
4


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



listed, quoted or traded, its Fair Market Value shall be the closing sales price
for a Share as quoted on such exchange or system for such date or, if there is
no closing sales price for a Share on the date in question, the closing sales
price for a Share on the last preceding date for which such quotation exists, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(b)  If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system, its Fair Market
Value shall be established by the Administrator in good faith.
2.25 “Full Value Award” shall mean any Award other than an Option or a Stock
Appreciation Right and that is settled by the issuance of Shares.
2.26 “Greater Than 10% Stockholder” shall mean an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).
2.27 “Holder” shall mean a person who has been granted an Award.
2.28 “Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.
2.29 “Non‑Employee Director” shall mean a Director of the Company who is not an
Employee.
2.30 “Non‑Employee Director Equity Compensation Policy” shall have the meaning
set forth in Section 4.6.
2.31 “Non‑Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.
2.32 “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5. An Option shall be either a Non‑Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non‑Employee Directors and Consultants shall only be Non‑Qualified Stock
Options.
2.33 “Option Term” shall have the meaning set forth in Section 5.4.
2.34 “Parent” shall mean any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities ending with the Company if each of
the entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing at least fifty percent (50%)
of the total combined voting power of all classes of securities or interests in
one of the other entities in such chain.
5


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



2.35 “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 9.1.
2.36 “Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:
(a)  The Performance Criteria that may be used to establish Performance Goals
may include, but is not limited to, the following: (i) net earnings (either
before or after one or more of the following: (A) interest, (B) taxes,
(C) depreciation and (D) amortization); (ii) gross or net sales or revenue;
(iii) net income (either before or after taxes); (iv) adjusted net income;
(v) operating earnings or profit; (vi) cash flow (including, but not limited to,
operating cash flow and free cash flow); (vii) return on assets; (viii) return
on capital; (ix) return on stockholders’ equity; (x) total stockholder return;
(xi) return on sales; (xii) gross or net profit or operating margin;
(xiii) costs; (xiv) expenses; (xv) working capital; (xvi) earnings per share;
(xvii) adjusted earnings per share; (xviii) price per share; (xix) regulatory
body approval for commercialization of a product; (xx) implementation,
completion or attainment of objectively determinable objectives relating to
research, development, regulatory, commercial, or strategic milestones or
developments; (xxi) market share; and (xxii) economic value, any of which may be
measured either in absolute terms or as compared to any incremental increase or
decrease or as compared to results of a peer group or to market performance
indicators or indices.
(b)  The Administrator, in its sole discretion, may provide that one or more
adjustments shall be made to one or more of the Performance Goals. Such
adjustments may include one or more of the following: (i) items related to a
change in accounting principle; (ii) items relating to financing activities;
(iii) expenses for restructuring or productivity initiatives; (iv) other
non‑operating items; (v) items related to acquisitions; (vi) items attributable
to the business operations of any entity acquired by the Company during the
Performance Period; (vii) items related to the disposal of a business or segment
of a business; (viii) items related to discontinued operations that do not
qualify as a segment of a business under Applicable Accounting Standards;
(ix) items attributable to any stock dividend, stock split, combination or
exchange of stock occurring during the Performance Period; (x) any other items
of significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on‑going business activities; (xiv) items related to acquired
in‑process research and development; (xv) items relating to changes in tax laws;
(xvi) items relating to major licensing or partnership arrangements;
(xvii) items relating to asset impairment charges; (xviii) items relating to
gains or losses for litigation, arbitration and contractual settlements; or
(xix) items relating to any other unusual or nonrecurring events or changes in
Applicable Law, accounting principles or business conditions.
2.37 “Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more
6


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a Subsidiary, division,
business unit, or an individual.
2.38 “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.
2.39 “Performance Stock Unit” shall mean a Performance Award awarded under
Section 9.1 which is denominated in units of value including dollar value of
Shares.
2.40 “Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined in the instructions to Form S‑8 under the
Securities Act.
2.41 “Plan” shall have the meaning set forth in Article 1.
2.42 “Prior Plans” shall mean, collectively, the following plans of the Company:
the Amended and Restated 2002 Stock Incentive Plan and the 2004 Stock Incentive
Plan, in each case as such plan may be or may have been amended from time to
time.
2.43 “Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.
2.44 “Restricted Stock” shall mean Common Stock awarded under Article 7 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.
2.45 “Restricted Stock Units” shall mean the right to receive Shares awarded
under Article 8.
2.46 “Securities Act” shall mean the Securities Act of 1933, as amended.
2.47 “Shares” shall mean shares of Common Stock.
2.48 “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 10.
2.49 “Stock Appreciation Right Term” shall have the meaning set forth in
Section 10.4.
2.50 “Stock Payment” shall mean (a) a payment in the form of Shares, or (b) an
option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 9.3.
2.51 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the
7


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



determination, securities or interests representing at least fifty percent (50%)
of the total combined voting power of all classes of securities or interests in
one of the other entities in such chain.
2.52 “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
2.53 “Termination of Service” shall mean:
(a)  As to a Consultant, the time when the engagement of a Holder as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.
(b)  As to a Non-Employee Director, the time when a Holder who is a Non‑Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death or retirement, but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Subsidiary.
(c)  As to an Employee, the time when the employee‑employer relationship between
a Holder and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.
The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, or as otherwise required
by Applicable Law, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service only if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then-applicable regulations
and revenue rulings under said Section. For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the Subsidiary employing or contracting with such
Holder ceases to remain an Subsidiary following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).
8


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



ARTICLE 3.
SHARES SUBJECT TO THE PLAN


3.1  Number of Shares.
(a)  Subject to adjustment as provided in Section 3.1(b) and Section 13.2, the
aggregate number of Shares which may be issued or transferred pursuant to Awards
under the Plan is the sum of (i) 28,200,000 Shares, plus (ii) the number of
Shares subject to any option or stock appreciation right granted under a Prior
Plan on or prior to December 31, 2012 to the extent such Shares become available
for issuance under this Plan pursuant to Section 3.1(b) below thereafter, plus
(iii) (A) 1.35 Shares multiplied by the number of Shares subject to any award
granted under a Prior Plan on or prior to December 31, 2012 other than an option
or stock appreciation right to the extent such Shares became available for
issuance under this Plan pursuant to Section 3.1(b) below prior to June 9, 2015
and (B) 1.67 Shares multiplied by the number of Shares subject to any award
granted under a Prior Plan on or prior to December 31, 2012 to the extent such
Shares become available for issuance under this Plan pursuant to Section 3.1(b)
below on or after June 9, 2015; provided, however, that in no event shall the
number of Shares which shall become available for issuance or transfer pursuant
to Awards under the Plan pursuant to clauses (ii) and (iii) above exceed an
aggregate of 5,288,836 Shares. Any Shares that are subject to Awards of Options
or Stock Appreciation Rights granted under the Plan shall be counted against
this limit as one (1) Share for every one (1) Share granted. Any Shares that are
subject to Awards granted under the Plan that are other than Options or Stock
Appreciation Rights shall be counted against this limit as 1.35 Shares if the
Award is granted prior to June 9, 2015 and as 1.67 Shares if the Award is
granted on or after June 9, 2015 for every one (1) Share granted. After the date
that the Plan is approved by the Company’s shareholders, no awards may be
granted under any Prior Plan, however, any awards under any Prior Plan that are
outstanding as of the date that the Plan is approved by the Company’s
shareholders shall continue to be subject to the terms and conditions of such
Prior Plan. Notwithstanding anything in this Section 3.1 to the contrary, the
number of Shares that may be issued or transferred pursuant to Awards under the
Plan (including Incentive Stock Options) shall not exceed an aggregate of
36,488,836 Shares, subject to adjustment pursuant to Section 13.2.
(b)  If  any Shares subject to an Award are forfeited or expire or an Award is
settled for cash (in whole or in part), or (ii) after the Effective Date any
Shares subject to an award granted under any Prior Plan on or prior to
December 31, 2012 are forfeited or expire or an award granted under any Prior
Plan on or prior to December 31, 2012 is settled for cash (in whole or in part),
the Shares subject to such Award or award under the Prior Plan shall, to the
extent of such forfeiture, expiration or cash settlement, again be available for
Awards under the Plan, in accordance with Section 3.1(d) below. Notwithstanding
anything to the contrary contained herein, the following Shares shall not be
added to the Shares authorized for grant under Section 3.1(a) and shall not be
available for future grants of Awards: (i) Shares tendered by a Holder or
withheld by the Company in payment of the exercise price of an Option; Shares
tendered by the Holder or withheld by the Company to satisfy any tax withholding
obligation with respect to an Award;  Shares subject to a Stock Appreciation
Right that are not issued in connection with the stock settlement of the Stock
Appreciation Right on exercise thereof; and
9


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



Shares purchased on the open market with the cash proceeds from the exercise of
Options. Any Shares repurchased by the Company under Section 7.4 at the same or
lower price paid by the Holder so that such Shares are returned to the Company
shall again be available for Awards. The payment of Dividend Equivalents in cash
in conjunction with any outstanding Awards shall not be counted against the
Shares available for issuance under the Plan. Notwithstanding the provisions of
this Section 3.1(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.
(c)  Substitute Awards shall not reduce the Shares authorized for grant under
the Plan. Additionally, in the event that a company acquired by the Company or
any Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre‑existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre‑existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available Shares shall not be made after the date awards or grants could have
been made under the terms of the pre‑existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Subsidiaries immediately prior to such
acquisition or combination.
(d)  Any Shares that again become available for grant pursuant to this
Section 3.1 shall be added back as: (i) one (1) Share if such Shares were
subject to an Option or a Stock Appreciation Right granted under the Plan or an
option or stock appreciation right granted under any Prior Plan, (ii) as 1.35
Shares if such Shares were subject to Awards other than Options or Stock
Appreciation Rights granted under the Plan prior to June 9, 2015 or if such
Shares became available for grant under the Plan pursuant to Section 3.1(b)(ii)
prior to June 9, 2015, and (iii) as 1.67 Shares if such Shares were subject to
Awards other than Options or Stock Appreciation Rights granted under the Plan on
or after June 9, 2015 or if such Shares became available for grant under the
Plan pursuant to Section 3.1(b)(ii) on or after June 9, 2015.
3.2  Stock Distributed. Any Shares distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Common Stock, treasury Common
Stock or Common Stock purchased on the open market.
3.3  Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 13.2, the maximum
aggregate number of Shares with respect to one or more Awards that may be
granted to any one person other than a Non‑Employee Director during any calendar
year shall be 2,500,000, the maximum aggregate number of Shares with respect to
one or more Awards that may be granted to a Non‑Employee Director during any
calendar year shall be 100,000 and the maximum aggregate amount of cash that may
be paid in cash to any one person during any calendar year with respect to one
or more Awards initially payable in cash shall be five million dollars.
10


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



ARTICLE 4.
GRANTING OF AWARDS


4.1  Participation. The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. Except as provided in Section 4.6 regarding
the grant of Awards pursuant to the Non‑Employee Director Equity Compensation
Policy, no Eligible Individual shall have any right to be granted an Award
pursuant to the Plan.
4.2  Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an Award. Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to meet the applicable provisions of Section 422 of the Code.
4.3  Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
4.4  At-Will Employment; Voluntary Participation. Nothing in the Plan or in any
Program or Award Agreement hereunder shall confer upon any Holder any right to
continue in the employ of, or as a Director or Consultant for, the Company or
any Subsidiary, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Holder and the Company or any
Subsidiary. Participation by each Holder in the Plan shall be voluntary and
nothing in the Plan shall be construed as mandating that any Eligible Individual
shall participate in the Plan.
4.5  Foreign Holders. Notwithstanding any provision of the Plan to the contrary,
in order to comply with the laws in countries other than the United States in
which the Company and its Subsidiaries operate or have Employees, Non‑Employee
Directors or Consultants, or in order to comply with the requirements of any
foreign securities exchange, the Administrator, in its sole discretion, shall
have the power and authority to: (a) determine which Subsidiaries shall be
covered by the Plan; (b) determine which Eligible Individuals outside the United
States are eligible to participate in the Plan; (c) modify the terms and
conditions of any Award granted to Eligible Individuals outside the United
States to comply with applicable foreign laws or listing
11


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



requirements of any such foreign securities exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
3.1 and 3.3; and (e) take any action, before or after an Award is made, that it
deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign securities exchange. Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate Applicable Law. For purposes of the Plan, all
references to foreign laws, rules, regulations or taxes shall be references to
the laws, rules, regulations and taxes of any applicable jurisdiction other than
the United States or a political subdivision thereof.
4.6  Non-Employee Director Awards. The Administrator, in its sole discretion,
may provide that Awards granted to Non‑Employee Directors shall be granted
pursuant to a written nondiscretionary formula established by the Administrator
(the “Non-Employee Director Equity Compensation Policy”), subject to the
limitations of the Plan. The Non-Employee Director Equity Compensation Policy
shall set forth the type of Award(s) to be granted to Non-Employee Directors,
the number of Shares to be subject to Non-Employee Director Awards (subject to
the limits of the Plan), the conditions on which such Awards shall be granted,
become exercisable and/or payable and expire, and such other terms and
conditions as the Administrator shall determine in its sole discretion. The
Non-Employee Director Equity Compensation Policy may be modified by the
Administrator from time to time in its sole discretion.
4.7  Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the sole discretion of the Administrator, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.
ARTICLE 5.
GRANTING OF OPTIONS


5.1  Granting of Options to Eligible Individuals. The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine, which shall
not be inconsistent with the Plan.
5.2  Qualification of Incentive Stock Options. No Incentive Stock Option shall
be granted to any person who is not an Employee of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) of the Company. No person
who qualifies as a Greater Than 10% Stockholder may be granted an Incentive
Stock Option unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code. Any Incentive Stock Option granted under
the Plan may be modified by the Administrator, with the consent of the Holder,
to disqualify such Option from treatment as an “incentive stock option” under
Section 422 of the Code. To the extent that the aggregate Fair Market Value of
stock with
12


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



respect to which “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by a Holder during any calendar year under the Plan, and all
other plans of the Company and any parent or subsidiary corporation thereof
(each as defined in Section 424(e) and 424(f) of the Code, respectively),
exceeds $100,000, the Options shall be treated as Non‑Qualified Stock Options to
the extent required by Section 422 of the Code. The rule set forth in the
immediately preceding sentence shall be applied by taking Options and other
“incentive stock options” into account in the order in which they were granted
and the Fair Market Value of stock shall be determined as of the time the
respective options were granted.
5.3  Option Exercise Price. The exercise price per Share subject to each Option
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value of a Share on the date the Option is granted (or, as to Incentive
Stock Options, on the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code). In addition, in the case of Incentive
Stock Options granted to a Greater Than 10% Stockholder, such price shall not be
less than 110% of the Fair Market Value of a Share on the date the Option is
granted (or the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code).
5.4  Option Term. The term of each Option (the “Option Term”) shall be set by
the Administrator in its sole discretion; provided, however, that the Option
Term shall not be more than ten (10) years from the date the Option is granted,
or five (5) years from the date an Incentive Stock Option is granted to a
Greater Than 10% Stockholder. The Administrator shall determine the time period,
including the time period following a Termination of Service, during which the
Holder has the right to exercise the vested Options, which time period may not
extend beyond the last day of the Option Term. Except as limited by the
requirements of Section 409A, the Administrator may extend the Option Term of
any outstanding Option, and may extend the time period during which vested
Options may be exercised, in connection with any Termination of Service of the
Holder, and may amend, subject to Section 13.1, any other term or condition of
such Option relating to such a Termination of Service.
5.5  Option Vesting.
(a)  The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary, any of the Performance Criteria, or
any other criteria selected by the Administrator, and, except as limited by the
Plan, at any time after the grant of an Option, the Administrator, in its sole
discretion and subject to whatever terms and conditions it selects, may
accelerate the period during which an Option vests.
(b)  No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the applicable Program, the Award Agreement
evidencing the grant of an Option, or by action of the Administrator following
the grant of the Option. Unless otherwise determined by the Administrator in the
Award Agreement or by action of the Administrator following the grant of the
Option, the portion of an Option that is unexercisable at a Holder’s
13


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



Termination of Service shall automatically expire thirty (30) days following
such Termination of Service.
5.6  Substitute Awards. Notwithstanding the foregoing provisions of this Article
5 to the contrary, in the case of an Option that is a Substitute Award, the
price per share of the Shares subject to such Option may be less than the Fair
Market Value per share on the date of grant; provided that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.
ARTICLE 6.
EXERCISE OF OPTIONS


6.1  Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
Shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of Shares.
6.2  Manner of Exercise. Unless otherwise indicated in an Award Agreement, all
or a portion of an exercisable Option shall be deemed exercised upon delivery of
all of the following to the Secretary of the Company, the stock administrator of
the Company or such other person or entity designated by the Administrator, or
his, her or its office, as applicable:
(a)  A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;
(b)  Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Administrator, in its sole discretion, may also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop‑transfer notices to agents and registrars;
(c)  In the event that the Option shall be exercised pursuant to Section 11.3 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option, as determined in the sole
discretion of the Administrator; and
(d)  Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by 11.1 and
11.2.
14


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



6.3  Notification Regarding Disposition. The Holder shall give the Company
prompt written or electronic notice of any disposition of Shares acquired by
exercise of an Incentive Stock Option which occurs within (a) two years from the
date of granting (including the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code) such Option to such Holder, or
(b) one year after the transfer of such Shares to such Holder.
ARTICLE 7.
AWARD OF RESTRICTED STOCK


7.1  Award of Restricted Stock.
(a)  The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.
(b)  The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by Applicable Law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.
7.2  Rights as Stockholders. Subject to Section 7.4, upon issuance of Restricted
Stock, the Holder shall have, unless otherwise provided by the Administrator,
all the rights of a stockholder with respect to said Shares, subject to the
restrictions in the applicable Program or in each individual Award Agreement,
including the right to receive all dividends and other distributions paid or
made with respect to the Shares; provided, however, that, in the sole discretion
of the Administrator, any extraordinary distributions with respect to the Shares
shall be subject to the restrictions set forth in Section 7.3. In addition, with
respect to a share of Restricted Stock, dividends which are paid prior to
vesting shall only be paid out to the Holder to the extent that the vesting
conditions are subsequently satisfied and the share of Restricted Stock vests.
7.3  Restrictions. All shares of Restricted Stock (including any shares received
by Holders thereof with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization) shall, in
the terms of the applicable Program or in each individual Award Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide. Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Holder’s duration of employment, directorship
or consultancy with the Company, the Performance Criteria, Company performance,
individual performance or other criteria selected by the Administrator. By
action taken after the Restricted Stock is issued, the Administrator may, on
such terms and conditions as it may determine to be appropriate, accelerate the
vesting of such Restricted Stock by removing any or all of the restrictions
imposed by the terms of the applicable
15


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



Program or Award Agreement. Restricted Stock may not be sold or encumbered until
all restrictions are terminated or expire.
7.4  Repurchase or Forfeiture of Restricted Stock. Except as otherwise
determined by the Administrator at the time of the grant of the Award or
thereafter, if no price was paid by the Holder for the Restricted Stock, upon a
Termination of Service during the applicable restriction period, the Holder’s
rights in unvested Restricted Stock then subject to restrictions shall lapse,
and such Restricted Stock shall be surrendered to the Company and cancelled
without consideration. If a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Company shall have the right to repurchase from the Holder the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Holder for such Restricted Stock or such other amount as
may be specified in the applicable Program or Award Agreement. Notwithstanding
the foregoing, the Administrator, in its sole discretion, may provide that upon
certain events, including a Change in Control, the Holder’s death, retirement or
disability or any other specified Termination of Service or any other event, the
Holder’s rights in unvested Restricted Stock shall not lapse, such Restricted
Stock shall vest and, if applicable, the Company shall not have a right of
repurchase.
7.5  Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock shall include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company, in its sole discretion, may
(a) retain physical possession of any stock certificate evidencing shares of
Restricted Stock until the restrictions thereon shall have lapsed and/or
(b) require that the stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed, and that the Holder
deliver a stock power, endorsed in blank, relating to such Restricted Stock.
7.6  Section 83(b) Election. If a Holder makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service along with
proof of the timely filing thereof with the Internal Revenue Service.
ARTICLE 8.
AWARD OF RESTRICTED STOCK UNITS


8.1  Grant of Restricted Stock Units. The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.
8.2  Term. Except as otherwise provided herein, the term of a Restricted Stock
Unit award shall be set by the Administrator in its sole discretion.
16


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



8.3  Purchase Price. The Administrator shall specify the purchase price, if any,
to be paid by the Holder to the Company with respect to any Restricted Stock
Unit award; provided, however, that value of the consideration shall not be less
than the par value of a Share, unless otherwise permitted by Applicable Law.
8.4  Vesting of Restricted Stock Units. At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Holder’s duration of service to the Company or any Subsidiary, one or more
Performance Criteria, Company performance, individual performance or other
specific criteria, in each case on a specified date or dates or over any period
or periods, as determined by the Administrator.
8.5  Maturity and Payment. At the time of grant, the Administrator shall specify
the maturity date applicable to each grant of Restricted Stock Units, which
shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator,
set forth in any applicable Award Agreement, and subject to compliance with
Section 409A of the Code, in no event shall the maturity date relating to each
Restricted Stock Unit occur following the later of (a) the 15th day of the third
month following the end of calendar year in which the applicable portion of the
Restricted Stock Unit vests; or (b) the 15th day of the third month following
the end of the Company’s fiscal year in which the applicable portion of the
Restricted Stock Unit vests. On the maturity date, the Company shall, subject to
Section 11.4(e), transfer to the Holder one unrestricted, fully transferable
Share for each Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited, or in the sole discretion of the Administrator, an
amount in cash equal to the Fair Market Value of such Shares on the maturity
date or a combination of cash and Common Stock as determined by the
Administrator.
8.6  Payment upon Termination of Service. An Award of Restricted Stock Units
shall only be payable while the Holder is an Employee, a Consultant or a member
of the Board, as applicable; provided, however, that the Administrator, in its
sole discretion, may provide (in an Award Agreement or otherwise) that a
Restricted Stock Unit award may be paid subsequent to a Termination of Service
in certain events, including a Change in Control, the Holder’s death, retirement
or disability or any other specified Termination of Service.
8.7  No Rights as a Stockholder. Unless otherwise determined by the
Administrator, a Holder of Restricted Stock Units shall possess no incidents of
ownership with respect to the Shares represented by such Restricted Stock Units,
unless and until such Shares are transferred to the Holder pursuant to the terms
of this Plan and the Award Agreement.
ARTICLE 9.
AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS AND STOCK PAYMENTS


9.1  Performance Awards.
17


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



(a)  The Administrator is authorized to grant Performance Awards, including
Awards of Performance Stock Units, to any Eligible Individual. The value of
Performance Awards, including Performance Stock Units, may be linked to any one
or more of the Performance Criteria or other specific criteria determined by the
Administrator, in each case on a specified date or dates or over any period or
periods and in such amounts as may be determined by the Administrator.
Performance Awards, including Performance Stock Unit awards may be paid in cash,
Shares, or a combination of cash and Shares, as determined by the Administrator.
(b)  Without limiting Section 9.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.
9.2  Dividend Equivalents. Dividend Equivalents may be granted by the
Administrator based on dividends declared on the Common Stock, to be credited as
of dividend payment dates with respect to dividends with record dates that occur
during the period between the date an Award is granted to a Holder and the date
such Award vests, is exercised, is distributed or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
restrictions and limitations as may be determined by the Administrator. In
addition, Dividend Equivalents with respect to an Award (including, without
limitation, an Option or Stock Appreciation Right) that are based on dividends
paid prior to the vesting of such Award shall only be paid out to the Holder to
the extent that the vesting conditions are subsequently satisfied and the Award
vests.
9.3  Stock Payments. The Administrator is authorized to make Stock Payments to
any Eligible Individual. The number or value of Shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Subsidiary, determined by the Administrator. Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator shall not be issued until those conditions
have been satisfied. Unless otherwise provided by the Administrator, a Holder of
a Stock Payment shall have no rights as a Company stockholder with respect to
such Stock Payment until such time as the Stock Payment has vested and the
Shares underlying the Award have been issued to the Holder. Stock Payments may,
but are not required to, be made in lieu of base salary, bonus, fees or other
cash compensation otherwise payable to such Eligible Individual.
9.4  Term. The term of a Performance Award, Dividend Equivalent award and/or
Stock Payment award shall be established by the Administrator in its sole
discretion.
9.5  Purchase Price. The Administrator may establish the purchase price of a
Performance Award or Shares distributed as a Stock Payment award; provided,
however, that value of the consideration shall not be less than the par value of
a Share, unless otherwise permitted by Applicable Law.
18


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



9.6  Termination of Service. A Performance Award, Stock Payment award, and/or
Dividend Equivalent award is distributable only while the Holder is an Employee,
Director or Consultant, as applicable. The Administrator, however, in its sole
discretion, may provide that the Performance Award, Dividend Equivalent award,
and/or Stock Payment award may be distributed subsequent to a Termination of
Service in certain events, including a Change in Control, the Holder’s death,
retirement or disability or any other specified Termination of Service.
ARTICLE 10.
AWARD OF STOCK APPRECIATION RIGHTS


10.1  Grant of Stock Appreciation Rights.
(a)  The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine, which shall not be inconsistent with the
Plan.
(b)  A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Except as
described in (c) below, the exercise price per Share subject to each Stock
Appreciation Right shall be set by the Administrator, but shall not be less than
100% of the Fair Market Value on the date the Stock Appreciation Right is
granted.
(c)  Notwithstanding the foregoing provisions of Section 10.1(b) to the
contrary, in the case of a Stock Appreciation Right that is a Substitute Award,
the price per share of the Shares subject to such Stock Appreciation Right may
be less than 100% of the Fair Market Value per share on the date of grant;
provided that the excess of: (i) the aggregate Fair Market Value (as of the date
such Substitute Award is granted) of the Shares subject to the Substitute Award,
over (ii) the aggregate exercise price thereof does not exceed the excess of:
(x) the aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over
(y) the aggregate exercise price of such shares.
10.2  Stock Appreciation Right Vesting.
(a)  The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator and the
Administrator may determine that a Stock Appreciation Right may not be exercised
in whole or in part for a specified period after it is granted. Such vesting may
be based on service with the Company or
19


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



any Subsidiary, any of the Performance Criteria, or any other criteria selected
by the Administrator. Except as limited by the Plan, at any time after grant of
a Stock Appreciation Right, the Administrator, in its sole discretion and
subject to whatever terms and conditions it selects, may accelerate the period
during which a Stock Appreciation Right vests.
(b)  No portion of a Stock Appreciation Right which is unexercisable at a
Holder’s Termination of Service shall thereafter become exercisable, except as
may be otherwise provided by the Administrator in the applicable Program, the
Award Agreement evidencing the grant of a Stock Appreciation Right, or by action
of the Administrator following the grant of the Stock Appreciation Right.
10.3  Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, the stock administrator of the Company, or such other
person or entity designated by the Administrator, or his, her or its office, as
applicable:
(a)  A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Holder or other
person then entitled to exercise the Stock Appreciation Right or such portion of
the Stock Appreciation Right;
(b)  Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Administrator, in its sole discretion, may also take whatever
additional actions it deems appropriate to effect such compliance, including,
without limitation, placing legends on share certificates and issuing
stop‑transfer notices to agents and registrars;
(c)  In the event that the Stock Appreciation Right shall be exercised pursuant
to this Section 10.3 by any person or persons other than the Holder, appropriate
proof of the right of such person or persons to exercise the Stock Appreciation
Right, as determined in the sole discretion of the Administrator; and
(d)  Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the Shares with respect to which the
Stock Appreciation Right, or portion thereof, is exercised, in a manner
permitted by 11.1 and 11.2.
10.4  Stock Appreciation Right Term. The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
sole discretion; provided, however, that the Stock Appreciation Right Term shall
not be more than ten (10) years from the date the Stock Appreciation Right is
granted. The Administrator shall determine the time period, including the time
period following a Termination of Service, during which the Holder has the right
to exercise the vested Stock Appreciation Rights, which time period may not
extend beyond the last day of the Stock Appreciation Right Term applicable to
such Stock Appreciation Right. Except as limited by the requirements of
Section 409A of the Code and regulations and rulings thereunder or the first
sentence of this Section 10.4, the Administrator may extend the Stock
Appreciation Right Term of any outstanding Stock Appreciation Right,
20


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



and may extend the time period during which vested Stock Appreciation Rights may
be exercised, in connection with any Termination of Service of the Holder, and
may amend, subject to Section 13.1, any other term or condition of such Stock
Appreciation Right relating to such a Termination of Service.
10.5  Payment. Payment of the amounts payable with respect to Stock Appreciation
Rights pursuant to this Article 10 shall be in cash, Shares (based on its Fair
Market Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.
ARTICLE 11.
ADDITIONAL TERMS OF AWARDS


11.1  Payment. The Administrator shall determine the methods by which payments
by any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a written or electronic notice that
the Holder has placed a market sell order with a broker acceptable to the
Company with respect to Shares then issuable upon exercise or vesting of an
Award, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided that payment of such proceeds is then made to the
Company upon settlement of such sale, or (d) any other form of legal
consideration acceptable to the Administrator in its sole discretion. The
Administrator shall also determine the methods by which Shares shall be
delivered or deemed to be delivered to Holders. Notwithstanding any other
provision of the Plan to the contrary, no Holder who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment, with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.
11.2  Tax Withholding. The Company or any Subsidiary shall have the authority
and the right to deduct or withhold, or require a Holder to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Holder’s FICA, employment tax or other social security
contribution obligation) required by law to be withheld with respect to any
taxable event concerning a Holder arising as a result of the Plan. The
Administrator, in its sole discretion and in satisfaction of the foregoing
requirement, may withhold, or allow a Holder to elect to have the Company
withhold, Shares otherwise issuable under an Award (or allow the surrender of
Shares). The number of Shares which may be so withheld or surrendered shall be
limited to the number of Shares which have a fair market value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income. The Administrator
21


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



shall determine the fair market value of the Shares, consistent with applicable
provisions of the Code, for tax withholding obligations due in connection with a
broker‑assisted cashless Option or Stock Appreciation Right exercise involving
the sale of Shares to pay the Option or Stock Appreciation Right exercise price
or any tax withholding obligation.
11.3  Transferability of Awards.
(a)  Except as otherwise provided in Section 11.3(b) and 11.3(c):
(i)  No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the Shares underlying such Award have been
issued, and all restrictions applicable to such Shares have lapsed;


(ii)  No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or the Holder’s successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 11.3(a)(i); and
(iii)  During the lifetime of the Holder, only the Holder may exercise an Award
(or any portion thereof) granted to such Holder under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by the Holder’s personal representative or by any person empowered to
do so under the deceased Holder’s will or under the then‑applicable laws of
descent and distribution.
(b)  Notwithstanding Section 11.3(a), the Administrator, in its sole discretion,
may determine to permit a Holder to transfer an Award other than an Incentive
Stock Option to any one or more Permitted Transferees, subject to the following
terms and conditions: (i) an Award transferred to a Permitted Transferee shall
not be assignable or transferable by the Permitted Transferee other than by will
or the laws of descent and distribution or pursuant to a DRO; (ii) an Award
transferred to a Permitted Transferee shall continue to be subject to all the
terms and conditions of the Award as applicable to the original Holder (other
than the ability to further transfer the Award); and (iii) the Holder and the
Permitted Transferee shall execute any and all documents requested by the
Administrator, including, without limitation documents to (A) confirm the status
of the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under Applicable Law and (C) evidence the transfer.
(c)  Notwithstanding Section 11.3(a), a Holder may, in the manner determined by
the Administrator, designate a beneficiary to exercise the rights of the Holder
and to receive any
22


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



distribution with respect to any Award upon the Holder’s death. A beneficiary,
legal guardian, legal representative, or other person claiming any rights
pursuant to the Plan is subject to all terms and conditions of the Plan and any
Program or Award Agreement applicable to the Holder, except to the extent the
Plan, the Program and the Award Agreement otherwise provide, and to any
additional restrictions deemed necessary or appropriate by the Administrator. If
the Holder is married or a domestic partner in a domestic partnership qualified
under Applicable Law and resides in a community property state, a designation of
a person other than the Holder’s spouse or domestic partner, as applicable, as
the Holder’s beneficiary with respect to more than 50% of the Holder’s interest
in the Award shall not be effective without the prior written or electronic
consent of the Holder’s spouse or domestic partner. If no beneficiary has been
designated or survives the Holder, payment shall be made to the person entitled
thereto pursuant to the Holder’s will or the laws of descent and distribution.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Holder at any time; provided that the change or revocation is filed with the
Administrator prior to the Holder’s death.
11.4  Conditions to Issuance of Shares.
(a)  Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such Shares is in compliance with Applicable Law and the Shares are covered
by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Holder make such reasonable covenants,
agreements and representations as the Board or the Committee, in its sole
discretion, deems advisable in order to comply with Applicable Law.
(b)  All share certificates delivered pursuant to the Plan and all Shares issued
pursuant to book entry procedures are subject to any stop‑transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares.
(c)  The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window‑period limitation, as may be imposed
in the sole discretion of the Administrator.
(d)  No fractional Shares shall be issued and the Administrator, in its sole
discretion, shall determine whether cash shall be given in lieu of fractional
Shares or whether such fractional Shares shall be eliminated by rounding down.
(e)  Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by Applicable Law, the Company shall
not deliver to any Holder certificates evidencing Shares issued in connection
with any Award and instead such Shares shall
23


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



be recorded in the books of the Company (or, as applicable, its transfer agent
or stock plan administrator).
11.5  Forfeiture and Claw-Back Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in an Award Agreement or
otherwise, or to require a Holder to agree by separate written or electronic
instrument, that: (i) any proceeds, gains or other economic benefit actually or
constructively received by the Holder upon any receipt or exercise of the Award,
or upon the receipt or resale of any Shares underlying the Award, shall be paid
to the Company, and (ii) the Award shall terminate and any unexercised portion
of the Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the sole
discretion of the Administrator, or as set forth in a written agreement relating
to such Award between the Company and the Holder). All Awards (including any
proceeds, gains or other economic benefit actually or constructively received by
the Holder upon any receipt or exercise of any Award or upon the receipt or
resale of any Shares underlying the Award) shall be subject to the provisions of
any claw-back policy implemented by the Company, including, without limitation,
any claw-back policy adopted to comply with the requirements of Applicable Law,
including without limitation the Dodd‑Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw‑back policy and/or in the applicable Award
Agreement.
11.6  Prohibition on Repricing. Subject to Section 13.2, the Administrator shall
not, without the approval of the stockholders of the Company, (i) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per share, or (ii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares. Subject
to Section 13.2, the Administrator shall have the authority, without the
approval of the stockholders of the Company, to amend any outstanding Award to
increase the price per share or to cancel and replace an Award with the grant of
an Award having a price per share that is greater than or equal to the price per
share of the original Award. Furthermore, for purposes of this Section 11.6,
except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split‑up, spin‑off, combination or exchange of shares), the terms of outstanding
Awards may not be amended to reduce the exercise price per share of outstanding
Options or Stock Appreciation Rights or cancel outstanding Options or Stock
Appreciation Rights in exchange for cash, other Awards or Options or Stock
Appreciation Rights with an exercise price per share that is less than the
exercise price per share of the original Options or Stock Appreciation Rights
without the approval of the stockholders of the Company.
24


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



11.7  Minimum Vesting Provision. Notwithstanding any other provision of the Plan
to the contrary, Awards (other than cash-settled Awards) made to Employees,
Directors or Consultants shall not vest earlier than the date that is one year
following the date the Award is approved by the Administrator; provided,
however, that, notwithstanding the foregoing, Awards that result in the issuance
of an aggregate of up to 5% of the Shares available pursuant to Section 3.1 may
be granted to any one or more Employees, Directors or Consultants without
respect to such minimum vesting provision.
ARTICLE 12.
ADMINISTRATION


12.1  Administrator. The Committee (or another committee or a subcommittee of
the Board assuming the functions of the Committee under the Plan) shall
administer the Plan (except as otherwise permitted herein). To the extent
necessary to comply with Rule 16b‑3 of the Exchange Act, the Committee (or
another committee or subcommittee of the Board assuming the functions of the
Committee under the Plan) shall take all action with respect to such Awards, and
the individuals taking such action shall consist solely of two or more
Non‑Employee Directors appointed by and holding office at the pleasure of the
Board, each of whom is intended to qualify as a “non‑employee director” as
defined by Rule 16b‑3 of the Exchange Act or any successor rule and, to the
extent necessary with respect to Awards made under the Plan prior to November 2,
2017 that are intended to qualify as “performance‑based compensation” as
described in Section 162(m)(4)(C) of the Code prior to its repeal or are
otherwise not subject to the deduction limitation of Section 162(m) of the Code
because they were granted to an individual who was not considered a “covered
employee” under Section 162(m) (such Awards, “Section 162(m) Awards”), an
“outside director” for purposes of Section 162(m) of the Code. Additionally, to
the extent required by Applicable Law, each of the individuals constituting the
Committee (or another committee or subcommittee of the Board assuming the
functions of the Committee under the Plan) shall be an “independent director”
under the rules of any securities exchange or automated quotation system on
which the Shares are listed, quoted or traded. Notwithstanding the foregoing,
any action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 12.l or
otherwise provided in any charter of the Committee. Except as may otherwise be
provided in any charter of the Committee, appointment of Committee members shall
be effective upon acceptance of appointment. Committee members may resign at any
time by delivering written or electronic notice to the Board. Vacancies in the
Committee may only be filled by the Board. Notwithstanding the foregoing,
(a) the full Board, acting by a majority of its members in office, shall conduct
the general administration of the Plan with respect to Awards granted to
Non‑Employee Directors and, with respect to such Awards, the terms
“Administrator” and “Committee” as used in the Plan shall be deemed to refer to
the Board and (b) the Board or Committee may delegate its authority hereunder to
the extent permitted by Section 12.6.
12.2  Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan, the
Program and the Award Agreement, and to adopt
25


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



such rules for the administration, interpretation and application of the Plan as
are not inconsistent therewith, to interpret, amend or revoke any such rules and
to amend any Program or Award Agreement; provided that the rights or obligations
of the Holder of the Award that is the subject of any such Program or Award
Agreement are not affected adversely by such amendment, unless the consent of
the Holder is obtained or such amendment is otherwise permitted under
Section 11.5 or Section 13.10. Any such grant or award under the Plan need not
be the same with respect to each Holder. Any such interpretations and rules with
respect to Incentive Stock Options shall be consistent with the provisions of
Section 422 of the Code. In its sole discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan except with respect to matters which under Rule 16b‑3 under the
Exchange Act or any successor rule, or the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded are
required to be determined in the sole discretion of the Committee.
12.3  Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Subsidiary, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
12.4  Authority of Administrator. Subject to the Company’s Bylaws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:
(a)  Designate Eligible Individuals to receive Awards;
(b)  Determine the type or types of Awards to be granted to each Eligible
Individual;
(c)  Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
(d)  Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, purchase
price, any Performance Criteria, any restrictions or limitations on the Award,
any schedule for vesting, lapse of forfeiture restrictions or restrictions on
the exercisability of an Award, and accelerations or waivers thereof, and any
provisions related to non‑competition and recapture of gain on an Award, based
in each case on such considerations as the Administrator in its sole discretion
determines;
(e)  Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property,or an Award may be canceled, forfeited,
or surrendered;
26


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



(f)  Prescribe the form of each Award Agreement, which need not be identical for
each Holder;
(g)  Decide all other matters that must be determined in connection with an
Award;
(h)  Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(i)  Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;
(j)  Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan; and
(k)  Accelerate wholly or partially the vesting or lapse of restrictions of any
Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 13.2.
12.5  Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding and conclusive on all parties.
12.6  Delegation of Authority. To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 12; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant awards to, or amend awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act, (b) Covered Employees or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided, further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under Applicable Law.
Any delegation hereunder shall be subject to the restrictions and limits that
the Board or Committee specifies at the time of such delegation, and the Board
may at any time rescind the authority so delegated or appoint a new delegatee.
At all times, the delegatee appointed under this Section 12.6 shall serve in
such capacity at the pleasure of the Board and the Committee.
12.7  Provisions Applicable to Section 162(m) Awards. Notwithstanding any other
provision of the Plan or any Award, each Section 162(m) Award shall be subject
to any additional limitations as the Committee determines necessary for such
Section 162(m) Award to qualify as “performance-based compensation” as described
in Section 162(m)(4)(C) of the Code prior to its repeal or to otherwise be
exempt from Section 162(m) pursuant to the transition relief rules in the Tax
Cuts and Jobs Act of 2017, and to the extent any of the provisions of the Plan
or any Award would cause any Section 162(m) Awards to fail to so qualify or to
otherwise be so exempt, any such provisions shall not apply to such Awards to
the extent necessary to ensure the continued qualification or exemption of such
Awards. To the extent permitted by Applicable
27


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



Law, the Plan and any such Awards shall be deemed amended to the extent
necessary to conform to such requirements.
ARTICLE 13.
MISCELLANEOUS PROVISIONS


13.1  Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 13.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in
Section 13.2, (a) increase the limits imposed in Section 3.1 on the maximum
number of Shares which may be issued under the Plan, (b) reduce the price per
share of any outstanding Option or Stock Appreciation Right granted under the
Plan or take any action prohibited under Section 11.6, or (c) cancel any Option
or Stock Appreciation Right in exchange for cash or another Award when the
Option or Stock Appreciation Right price per share exceeds the Fair Market Value
of the underlying Shares. Except as provided in Section 11.5 and Section 13.10,
no amendment, suspension or termination of the Plan shall, without the consent
of the Holder, impair any rights or obligations under any Award theretofore
granted or awarded, unless the Award itself otherwise expressly so provides. No
Awards may be granted or awarded during any period of suspension or after
termination of the Plan, and notwithstanding anything herein to the contrary, in
no event may any Award be granted under the Plan after April 1, 2030 (the
“Expiration Date”). Any Awards that are outstanding on the Expiration Date shall
remain in force according to the terms of the Plan and the applicable Award
Agreement.
13.2  Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
(a)  In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
Shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to: (i) the aggregate number and
kind of Shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in 3.1 and 3.3 on the maximum number and kind of
Shares which may be issued under the Plan, and adjustments of the Award Limit,
and adjustments of the manner in which shares subject to Full Value Awards will
be counted); (ii) the number and kind of Shares (or other securities or
property) subject to outstanding Awards; (iii) (iii) the terms and conditions of
any outstanding Awards (including, without limitation, any applicable
performance targets or criteria with respect thereto); and (iv) the grant or
exercise price per share for any outstanding Awards under the Plan.
(b)  In the event of any transaction or event described in Section 13.2(a) or
any unusual or nonrecurring transactions or events affecting the Company, any
Subsidiary of the Company, or the financial statements of the Company or any
Subsidiary, or of changes in
28


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



Applicable Law or accounting principles, the Administrator, in its sole
discretion, and on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Holder’s request, is
hereby authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:
(i)  To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Holder’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction or
event described in this Section 13.2 the Administrator determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator, in its sole discretion, having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;
(ii)  To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iii)  To make adjustments in the number and type of Shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards and Awards which may be granted in the future;
(iv)  To provide that such Award shall be exercisable or payable or fully vested
with respect to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Program or Award Agreement; and
(v)  To provide that the Award cannot vest, be exercised or become payable after
such event.
(c)  In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 13.2(a) and 13.2(b):
(i)  The number and type of securities subject to each outstanding Award and/or
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or
29


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



(ii)  The Administrator shall make such equitable adjustments, if any, as the
Administrator, in its sole discretion, may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of Shares
that may be issued under the Plan (including, but not limited to, adjustments of
the limitations in 3.1 and 3.3 on the maximum number and kind of Shares which
may be issued under the Plan, adjustments of the Award Limit, and adjustments of
the manner in which Shares subject to Full Value Awards will be counted). The
adjustments provided under this Section 13.2(c) shall be nondiscretionary and
shall be final and binding on the affected Holder and the Company.
(d)  Notwithstanding any other provision of the Plan, in the event of a Change
in Control, each outstanding Award shall continue in effect or be assumed or an
equivalent Award substituted by the successor corporation or a parent or
subsidiary of the successor corporation.
(e)  In the event that the successor corporation in a Change in Control refuses
to assume or substitute for the Award, the Administrator may cause any or all of
such Awards to become fully exercisable immediately prior to the consummation of
such transaction and all forfeiture restrictions on any or all of such Awards to
lapse. If an Award is exercisable in lieu of assumption or substitution in the
event of a Change in Control, the Administrator shall notify the Holder that the
Award shall be fully exercisable for a period of fifteen (15) days from the date
of such notice, contingent upon the occurrence of the Change in Control, and the
Award shall terminate upon the expiration of such period.
(f)  For the purposes of this Section 13.2, an Award shall be considered assumed
if, following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control was not solely common stock of
the successor corporation or its parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of the Award, for each Share subject to an Award, to be solely
common stock of the successor corporation or its parent equal in fair market
value to the per‑share consideration received by holders of Common Stock in the
Change in Control.
(g)  The Administrator, in its sole discretion, may include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
(h)  No adjustment or action described in this Section 13.2 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to violate Section 422(b)(1) of the Code.
Furthermore, no such adjustment or action shall be authorized to the extent such
adjustment or action would result in short‑swing profits liability under
Section 16 or violate the exemptive conditions of Rule 16b‑3 unless the
Administrator determines that the Award is not to comply with such exemptive
conditions.
30


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



(i)  The existence of the Plan, the Program, the Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
(j)  No action shall be taken under this Section 13.2 which shall cause an Award
to fail to be exempt from or comply with Section 409A of the Code or the
Treasury Regulations thereunder.
(k)  In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Administrator, in
its sole discretion, may refuse to permit the exercise of any Award during a
period of up to thirty (30) days prior to the consummation of any such
transaction.
13.3  Approval of Plan by Stockholders. The Plan shall be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. Awards may be granted or awarded
prior to such stockholder approval; provided that such Awards shall not be
exercisable, shall not vest and the restrictions thereon shall not lapse and no
Shares shall be issued pursuant thereto prior to the time when the Plan is
approved by the stockholders; and provided, further, that if such approval has
not been obtained at the end of said twelve (12) month period, all Awards
previously granted or awarded under the Plan shall thereupon be canceled and
become null and void.
13.4  No Stockholders Rights. Except as otherwise provided herein, a Holder
shall have none of the rights of a stockholder with respect to Shares covered by
any Award until the Holder becomes the record owner of such Shares.
13.5  Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.
13.6  Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees,
31


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



Directors or Consultants of the Company or any Subsidiary, or (b) to grant or
assume options or other rights or awards otherwise than under the Plan in
connection with any proper corporate purpose including without limitation, the
grant or assumption of options in connection with the acquisition by purchase,
lease, merger, consolidation or otherwise, of the business, stock or assets of
any corporation, partnership, limited liability company, firm or association.
13.7  Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all Applicable Law. To the extent
permitted by Applicable Law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to Applicable Law.
13.8  Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
13.9  Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.
13.10  Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan, the Program and any Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or
32


|US-DOCS\114893255.2||

--------------------------------------------------------------------------------



(b) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance and thereby avoid the application of any penalty
taxes under such Section.
13.11  No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.
13.12  Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Subsidiary.
13.13  Indemnification. To the extent allowable pursuant to Applicable Law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
13.14  Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
13.15  Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
* * * * *


33


|US-DOCS\114893255.2||